PER CURIAM.
The evidence amply supports the finding that the sale of the store Was conditional ..pon its being demonstrated that the gross receipts were $100 a day, and the plaintiffs were entitled to a return of the sum deposited upon this conditional agreement, in view of the actual receipts. There is nothing improbable in this agreement, since the profit upon a gross business of $100 a day was not necessarily excessive of what should ordinarily be derived from an investment of $2,100 in the business of personally conducting a store. The credibility of the witnesses was for the justice to determine, and there is nothing to infirm his conclusion upon this record.
Judgment affirmed, with costs.